 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion.When employees are gathered to hear views of company rep-resentatives regarding the election in an area where, as here, they areaccustomed to find themselves, there results free and open discussionwith both management and employees enjoying the confidences andassurances which are normal aspects of collective and group activities 5Accordingly, we find, contrary to the Regional Director, that the meet-ings in the conference room did not interfere with a free choice ofbargaining representative.We therefore reject the recommendationof the Regional Director that the election be set aside, and shall issuethe following certification.[The Board certified that a majority of the valid ballots was not castfor Local 790, International Association of Machinists, AFL-CIO,and that this Union is not the exclusive representative of the employeesat the Employer's Tulsa, Oklahoma, plant, in the unit found appro-priate by the Board.]5 SeeMead-Atlanta Paper Company,120 NLRB 832.Hearever Co., Inc.andInternational Association of Machinists,DistrictLodgeNo. 115, AFL-CIO.CaseNo. 20-CA-1341.November 05, 1958DECISION AND ORDEROn June 25, 1958, Trial Examiner William E. Spencer issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain unfair labor prac-tices and recommended dismissal of allegations. of the complaintconcerning such practices.Thereafter, the Respondent filed excep-tions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the National Labor.Relations Act, as amended, the Board has delegated its powers inconnection with this case to a three-member panel [Chairman Leedomand Members Bean and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.'The Board has considered the1 Because of its disagreement with the TrialExaminer's findings and recommendations,the Respondent charges the Trial Examiner with bias and prejudice.We find no evidencein the record of any bias and prejudice and no merit in this.contention.We further122 NLRB No. 34. HEAREVER Co., INC.209Intermediate Report, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.2ORDERUpon the entire record in this case and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Hearever Co.,Inc.,Castro Valley, California, its officers, agents, successors, andassigns, shall:1.Cease and desist from :(a)Granting wage or other benefits for the purpose of inducingor encouraging its employees to disavow or refrain from affiliatingwith International Association of Machinists, District Lodge No. 115,AFL-CIO, or any other labor organization.(b)Theatening to move the situs of its operations in the eventits employees choose to be represented by the above-named Unionor any other labor organization.(c)Formulating and circulating among its employees a petitionfor a company or independent union, and soliciting signatures thereto.(d)Discouraging membership in the above-named Union or anyother labor organization of its employees, by discharging its em-ployees or by discriminating in any other manner in regard to theirhire or tenure of employment, or any term or condition of employment.(e) In any other manner interfering with, restraining, or coercingits employees in the right to self-organization, to form labor organi-zations, to join or assist the above-named Union, or any other labororganization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, or to refrainfrom any or all of such activities except to the extent that suchright may be affected by an agreement requiring membership in alabor organization as authorized in Section 8(a) (3) of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer Sharon Chisholm and Mary H. Iledstrom immediateand full reinstatement to their former or substantially equivalentpositions, without prejudice to their seniority and other rights andfind no reason to disturb the Trial Examiner's credibility findings.Standard Dry WallProducts, Inc.,91 NLRB 544, enfd. 188 P. 2d 362 (C.A. 3) ; ef.N.L.R.B. v. UniversalCamera Corporation,190 P. 2d 429 (C.A. 2), on remand fromUniversal Camera Corpora-tion v. N.L.R.B.,340 U.S. 474.2 The Trial Examiner erroneously designated Emery's title as forelady instead of floor-lady.However, correction of Emery's title in no way affects the validity of the TrialExaminer's conclusion that she held a supervisory position.505395-59-vol. 122-15 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDprivileges, and make them whole for any loss of pay they may havesuffered as a result of the discrimination against them, in the mannerset forth in the section of the Intermediate Report entitled "TheRemedy."(b)Preserve and make available to the Board or its agents, uponrequest, for examination and copying, all payroll records, social-secur-ity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amounts of back pay dueand the rights of employment under the terms of this Order.(c)Post at its plant at Castro Valley, California, copies of thenotice attached to the Intermediate Report marked "Appendix." 3Copies of said notice, to be furnished by the Regional Director forthe Twentieth Region, San Francisco, California, shall, after beingduly signed by a representative of the Respondent, be posted by theRespondent immediately upon receipt thereof, and be maintained byit for a period of sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken to insure that such noticesare not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Twentieth Region inwriting, within ten (10) days from the date of this Order, as to thesteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe Respondent violated the Act in respects other than herein found,be, and it hereby is, dismissed.3 This notice is amended by substituting for the words "The Recommendations of aTrial Examiner" the words "A Decision and Order." In the event that this Order isenforced by a decree of a United States Court of Appeals, there shall be substituted forthe words "Pursuant to a Decision and Order" the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order."INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThe complaint herein alleges, in substance, that Hearever Co., Inc., hereinaftercalled the Respondent or Hearever, discharged two of its employees because of theirunion activities, thereby violating Section 8(a)(1) and (3) of the National LaborRelations Act, 61 Stat. 136, as amended, hereinafter called the Act, and in independ-ent violation of Section 8 (a)( I) of the Act, made certain statements and engaged incertain conduct described in detail below.On due notice a hearing before the dulydesignated Trial Examiner was held at San Francisco, California, on March 25, 26,and 27, 1958.All parties were represented and participated in the hearing.Thejurisdictional allegations of the complaint were admitted, the allegations of unfairlabor practices denied.Various motions of the Respondent to dismiss the complaintin whole or in part, upon which ruling was reserved at the close of the hearing, aredisposed of by the findings and conclusions below.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is a California corporation with its principal office and place of busi-ness at Castro Valley, California, where it is engaged in the manufacture and saleof miniature crystal set radios and earphones.During the period from on or about HEAREVER CO., INC.211July 1957, when Respondent commenced operations at its Castro Valley plant,through and including September 1957, Respondent sold and shipped products of avalue in excess of $50,000 to places outside the State of California.On these stipulated facts, jurisdiction is admitted and found.II.THE LABOR ORGANIZATION INVOLVEDInternationalAssociation ofMachinists,DistrictLodge No. 115, AFL-CIO,hereinafter called the Union or Machinists,is a labor organization within the mean-ing of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. DiscriminationDuring the period material to this proceeding, the Respondent, in the productionand sale of miniature crystal-set radios at its Castro Valley plant, employed some 20to 30 persons, mostly females, among them Sharon Chisholm and Mary H. Hedstrom.Chisholm and Hedstrom are alleged to have been discriminatorily discharged on orabout October 1, 1957.Respondent's president and active director of operations wasBetty Jayne Remer; its productionmanager,William A. Remer; its forelady incharge of quality control, Norma Emery.'Louise Stewart was secretary to Mrs.Remer, and also performed occasional secretarial services for Sales Manager Hewitt.Hewitt apparently spent little time at the plant and is not involved in the controversywhich gave rise to this proceeding.The Respondent began operations at its Castro Valley plant about July 1957.Mrs. Remer and her secretary, Stewart, occupied desks in the front of the plant build-ing and the area occupied by them does not appear to have been more than partiallyenclosed during the periodin question.Employees using the front entrance to theplant would be observable to Remer and Stewart as they came and went.There wasa parking lot to the rear of the plant and presumably those employees who drovecars to and from work would enter and leave by a rear door.About the middle of September, Mrs. Remer became aware of organizing activitieswhen a representative of the Leather, Plastic & Novelty Workers Union handed her apamphlet in the parking lot to the rear of the plant.She requested the organizer notto hand out pamphlets on plant property.She later saw pamphlets of the same unioninside the shop.On or about September 24, immediately after work hours, theMachinists held a meeting for Hearever employees in a cafe directly across the street.from Respondent's plant.This meeting, conducted by Machinists representatives,was attended by a group of Hearever employees, including Chisholm and Hedstrom,and most of those attending the meeting appear to have signed authorization cards.(Some had also signed cards for the competing Novelty Workers Union.)At thesuggestion ofMachinists representatives, of the employees attending the meeting,two, by election, were designated shop stewards.These two were Chisholm andHedstrom.According to the credited testimony of the two, they in turn designatedtwo other employees, Opal Knapp, Chisholm's mother, and Marlene Vieira, to assistthem in performing their functions as shop stewards.There is some question whether Mrs. Remer actually observed Hearever employeesas they crossed the street and entered the cafe directly across from the plant to attendthe Machinistsmeeting.That she had advance knowledge of the meeting is admittedsince she testified that one of the employees invited her to attend.She was uncer-tain,however, whether she was at her desk at closing time when employees attendingthe meeting and using the frontentranceof the plant for exit would pass in unob-structed view of her desk, and I am inclined to think that she was not, sincenone of the employees attending the meeting who testified could recall with certaintyseeing her as they left the plant. She did, however, return to her office afterclosing time, as indicated in the testimony of her secretary, Stewart.ForeladyEmery testified that she saw Remer and Stewart standing at the window whichfronted on the street and gave a clear view of anyone entering the cafe, and heardcomments exchanged such as "There go two more," and, "What a dirty trick."Remer denied this and testified that there would be no need for her to stand atthe window which was toone side ofher desk and reached from ceiling almost to thefloor, when from her desk she could see a "small dog crossing the street."WhileI am convinced that Emery was mistakenin believingthat she sawReiner in the'There is conflicting testimony on whether Emery bore the title "forelady," but thereal issue is whether she was vested with supervisory functions of a degree which madethe Respondent answerable for her conduct.This will be discussed hereinafter. 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDlatter's office at closing time, I am of the opinion that she did see her there shortlythereafter and that her testimony was substantially true, though whether Remerstood at the window or sat at her desk is immaterial, and in any event there is nodoubt in my mind that Stewart observed and took note of employees crossing thestreet to attend the union meeting.The relationship between Stewart and Remerwas such that it would be no more than reasonable to infer that Stewart impartedto her employer the results of her observation.2On or about the day following the September 24 meeting, Respondent's attorneyand a member of its board of directors, at Mrs. Remer's invitation, came to the plantand addressed the employees on their rights to engage in, or to refrain from engagingin,union activities.A copy of this statement was posted in the plant. It is acommunication clearly within the scope of Section 8(c) of the Act, though thefollowing paragraph has some relevancy as explanatory of a subsequent develop-ment:You may form your own organization to secure what is commonly known asunion benefits. If you do this you may set your own dues, initiation fees, andrepresent yourselves.If you do this the managementcan inno way dominateor control your organization and you can negotiate your wages and conditionswith management just the same as if you were any other union.On a date uncertain between the Machinists meeting of September 24 and October1,Emery, Respondent's forelady, went to Mrs. Remer and asked the latter's adviceabout forming a company union.According to Emery's credited testimony, Mrs.Remer in effect suggested the wording to serve as a text for a petition favoring acompany union, and at Emery's request, Stewart, Remer's secretary, made up typedforms which Emery then circulated among the employees.The text contained anassurance that employees would not be discriminated against in refusing to sign thepetition.Apparently none of the employees approached by Emery signed it.Admittedly, in the circulation of the petition, Emery made no representations thatitwas authorized or sponsored by Mrs. Remer.On October 1 Production Manager Remer discharged Chisholm and Hedstrom.The reason given for Chisholm's discharge was insubordination.The high percent-age of "rejects" in her assembling of radios was the reason given Hedstrom for herdischarge.On the same day it appears that Opal Knapp, Chisholm's mother, andanother employee, Marlene Vieira, also were discharged, but it is not alleged thattheir discharges were unlawful.Production Manager Remer testified that he supervised all production and per-sonnel and was in charge of hiring and firing.His explanation of his action indischarging Chisholm for insubordination was that she had been "quite nasty" to herforelady,Emery.Emery, he testified, had come to him twice in tears becauseChisholm had "sassed" her.This testimony was substantially corroborated byEmery.She testified that in August, after Chisholm had been impertinent to her,she recommended Chisholm's discharge to Remer and told him that one or theother of them had to go.Remer replied that he would talk to Chisholm.No fur-ther action was taken at the time.According to Remer, Emery's second complaintcame in early September.He offered no explanation why the discharge was not theneffectuated but was effectuated October 1.As to Hedstrom, Remer testified that at Mrs. Remer's direction, he made a tabu-lation of "rejects" attributable to the 4 top production employees, all females,covering the period September 16-30, and this tabulation showed Hedstrom led the4 in the number of rejects.3He also testified that Hedstrom talked too much but2 Stewart admitted that she "may" have refused the offers to two employees respec-tively to furnish her with lists of employees attending the meeting because she alreadyknew who they were, and also admitted that on the afternoon the meeting occurred, afterMrs. Remer returned to her desk, they "may" have discussed the union meeting.a Both Chisholm and Hedstrom were engaged in the assembly of the constituent parts ofthe miniature radios, which included a certain amount of soldering.After assembly, theradios were tested for quality, and if they did not meet the standards they were returnedto the assemblers as "rejects."Not all rejects were the fault of the assemblers, sincesome of the constituent parts might be defective, and, regardless of assembly, this wouldcause them to fail to meet the quality tests and they would be returned as rejects.Whilethe radios were marked for identification of the assembler, and therefore the number ofrejects attributable to each employee could be determined from the tabulation kept byRemer, these tabulations would not show whether the failure was due to defective parts orthe manner in which theywere assembled. HEAREVER CO., INC.213admitted that talk around the worktables during working hours was "tolerated,"though he attempted to discourage it, and that all the employees talked from timeto time and had been reprimanded because of it.Mrs. Remer, who testified that she directed Production Manager Remer to dis-charge Chisholm and Hedstrom, gave a somewhat different version of Chisholm'sdischarge.If her testimony is accepted, Chisholm's discharge was precipitated whenMrs. Remer found her at her mother's worktable where she did not belong, andlater saw Chisholm at the latter's own table idle and with a cigarette in her hand.According to Remer she asked Chisholm, "Don't you have anything to do?" where-upon Chisholm looked up at her, exhaled smoke in Remer's face, and said, "Notparticularly." Remer testified that there was a "tremendous air of defiance" in theplant that day and it had been reported that several employees, including Chisholm,had left for lunch prior to the scheduled time.At the end of the day, she testified,she directed Production Manager Remer to let Chisholm go. She further testifiedthat it had been reported to her that Chisholm used vulgar language at her work-table, and that on complaint of other employees, she had transferred Chisholm toanother table.The incident of the transfer appears to have occurred about themiddle of September.Chisholm admitted that she used vulgar language on occasion but testified, withcorroboration, that off-color jokes were indulged in generally around the worktables.She admitted that some 2 weeks prior to her discharge she was transferred to anotherworktable, but it was her credited testimony that several other employees weretransferred at the same time and that the move was explained by Production ManagerRemer as an operational change. It is clear, and I find, that she was never repri-manded because of her use of ribald or vulgar language. She admitted that shehad a lighted cigarette on her ashtray on October 1 when approached by Mrs. Remer,but denied that she exhaled smoke in the presence of the latter. Smoking was per-mitted at the worktables during working hours. She admitted that she was talkingand that Remer admonished her to get back to work, but denied that she made theretort attributed to her by Remer.Chisholm, 18 years of age at the time of her dis-charge, admittedly was one of Respondent's top producers and had a comparativelylow percentage of rejects.Hedstrom was also one of Respondent's top producers.The sole substantial reasonadvanced for her discharge was the alleged high rate of rejects. She doubtless alsotalked more at her worktable than met with Respondent's approval but, as Remertestified, talking was "tolerated" and there is no showing that Hedstrom excelledin garrulity,IfRespondent's tabulations are credited, her ratio of rejects duringthe period covered by the tabulation-September 16-30-was substantially higherthan that of the other three top producers.I regard with some skepticism Respondent's tabulations, though they were but-tressed by the original slips from which the tabulations were made.4Admittedly,there was a good deal of confusion in the plant during September and on occasionquantities of defective parts were intermixed with nondefective parts.Emerycredibly testified that on an occasion good and defective earphones became mixedon several trays.Although the total of defective parts for the entire period mayhave been no more than 1 or 2 percent of the whole, this does not exclude thepossibility of certain lots becoming so intermixed at times as to raise an employee'sratio of rejects above normal and for reasons not attributable to the employee.As previously noted, a reject was charged to the employee through whose handsitpassed in assembly, even though it was a reject because of defective parts, andRespondent's tabulations took no account of this.Further, a substantial doubtas to the accuracy of the tabulations is created by Hedstrom's credible and corrobo-rated testimony that because of a burn on her hand suffered at noon, September 26,she worked as an assembler only a half-day on that date, and not at all as anassembler on September 27, whereas Remer's tabulations attribute to her normalfull-time production in assembly on both days.5Accepting Remer's tabulations as accurate, it would be difficult to account forEmery's consistent and unshakable testimony that Hedstrom's record for rejects was4 These slips were purported to bear the original notations of the testers showing totaldaily production, the number of rejects, and designation of the individual assembler whosework was thus recorded. Some of the notations were in ink, some in pencil on the sameslip,not always in the same handwriting, some of the figures were barely legible, andthere were some erasures or "marked over" figures.None of the persons making thenotations testified with respect to them.5 The daily production tabulation were posted in the plant but did not show the per-centage of rejects. 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDone of the lowest in the plant, so low in fact, that according to Emery, whenHedstrom did make a mistake in soldering it was considered a joke.True, theactual record of rejects did not pass through Emery's hands but were deposited withRemer, but admittedly Emery was in charge of quality control; rejects regularlycame to her table; and while she did not personally handle all of them since thatwould have been a physical impossibility, it is hard to believe that with her oppor-tunities for observation and her duties as forelady in charge of quality control, shewould have been of the firm opinion that Hedstrom had fewer rejects due to faultyassembling than any other employee, if the fact was that Hedstrom had substantiallythe highest number of rejects among the four top producers. Emery, discharged bythe Respondent some months before testifying, may very well have been biased inher testimony, but she freely admitted her complaints with respect to Chisholm andthat she sought Chisholm's discharge, and it is not shown that there was any par-ticular bond of friendship between her and Hedstrom. I believe her testimony withrespect to Hedstrom's work is entitled to weight and while I hesitate to characterize,and do not characterize Respondent's tabulation on Hedstrom's rejects as an outrightfabrication, I am convinced that it does not present a true and accurate account ofrejects attributable to Hedstrom.Assuming, however, contrary to these findings, acomparatively high ratio of rejects attributable to Hedstrom, there are other factorsof a persuasive nature-both as to her and as to Chisholm-which cause me toquestion Respondent's bona fides in effectuating these discharges.Both Mrs. Remer and her secretary, Stewart, while not denying knowledge thatChisholm and Hedstrom attended the September 24 meeting, did deny knowledgethat they were union stewards. I am convinced, however, that Mrs. Remer wasinformed of their election as union stewards at the September 24 meeting and re-garded them as the probable instigators of union activity in the plant.EmployeePerri Nelson, a witness for the General Counsel but an evasive and reluctant one,who attended the Machinists meeting and there signed an authorization card, ad-mitted that subsequent to the meeting she approached Remer and asked her if "shethought that it would be a good idea.if the plant turned Machinists' Union."According to her, Remer replied "that the only thing she could say about it wasthat $2 an hour was an awfully high wage when it was a company that was juststarting out."Questioned, "Did Mrs. Remer ask you who attended the meeting atDel'sCafe?," Nelson testified, "She didn't ask me. 1 thought she was probablyaware of who attended, because it is directly across the street." She then deniedthat she told Remer who attended the meeting, but in answer to the question "Wereany names mentioned between you and Mrs. Remer as to who was at that meeting?"testified, "The names of Mary Hedstrom and Sharon Chisholm were mentioned,and I have been asked quite a bit about this, and I do not clearly remember whetherMrs. Remer said she knew that they were shop stewards-their names were in theconversation, but 1 do not remember exactly in what way." Remer, who testifiedthat she was very much upset during this period, recalled the conversation withNelson but little of its substance.She did nipt recall whether Chisholm and Hed-strom were mentioned. It was obvious that Nelson was not imparting any informa-tion she considered adverse to her employer and benefactor,6 if she could avoid it,and her admission that Chisholm and Hedstrom were singled out for mention duringthis conversation and her failure of memory as to whether Remer said she knewthey were shop stewards, invite something more than mere speculation.On the same point, there is Emery's testimony, disputed by Remer, that in a tele-phone conversation Remer told her that an employee, Maudine Harbin, had givenher the names of the shop stewards, and that she, Remer, had learned through thisemployee that Hedstrom was the instigator of union activity in the plant.? Previ-ously, according to Emery, Remer had told her that she believed that Chisholm andher mother, Opal Knapp, were the instigators.There is Emery's further testimony,also denied by Remer, that on the day of Chisholm's discharge, or the day precedingit,Remer told her that she wanted to discharge Chisholm but had to have a "legiti-mate" reason, and suggested to Emery that the latter pick a quarrel with Chisholmand, if necessary, "needle" her into making some retort which would serve as justi-fication for the discharge.Though the probable bias of the witness, Emery, may6While in Respondent's employ Nelson underwent an operation and Remer paid for itto an amount of about $350. That such an act of commendable generosity should meetwith appreciation and a show of loyalty is but natural but nevertheless in weighing thewitness' credibility such matters of necessity must be taken into account.7This information was probably correct.Hedstrom first engagedin organizing for theNoveltyWorkers, and then changed to the Machinists and was active in behalf of thatunion. HEAREVER CO., INC.215be conceded,the position that she held at the time these alleged conversationsoccurred was such in relation to management that Remer would feel no hesitancy inconfiding in her as one sharing management's viewpoint,and her account of theseconversations did not impress me as fabrications.Ihave no doubt she withheldnothing that she considered to be adverse to the interests of her former employerbut it does not follow that she substituted imagination for memory,invention forfact.Icredit her, and her testimony related to the circumstances attending thedischarges illuminates what otherwise would be puzzling and ambiguous.Remer's sudden decision on September 30 to have her production manager makea tabulation of the rejects record on the four top producing employees,and thelimitation of this survey to the brief period of September 16-30 and to just fouremployees,and the summary discharge of Hedstrom which followed,without aprior warning or reprimand or any indication that her work was unsatisfactory, ismade doubly suspect by the fact that Hedstrom had been advanced both in wageand in job classification on September 27, and had previously received two wageincreases.Chisholm's discharge based, according to Production Manager Remer,on her insubordinate conduct with respect to Emery-who the Respondent now con-tends was a rank-and-file employee-occurring at least some 2 weeks prior to thedischarge,but precipitated,according to Mrs. Remer,by insolence directed at Mrs.Remer on the day of the discharge,something which, apparently,ProductionManager Remer was not aware of since he made no mention of it in his testimony,also finds its only logical explanation in the context of Emery's testimony.The predominance of the material probative evidence,inmy opinion,supportstheGeneral Counsel's position,and I accordingly find, that the Respondent dis-charged Chisholm and Hedstrom because of their union activities, thereby discourag-ingmembership in a labor organization,and interfering with, restraining, andcoercing its employees in the exercise of rights guaranteed them in Section 7 ofthe Act.8B. Interference,restraint,coercion1.Promotion of a company unionThe complaint alleges in substance that Respondent promoted the formation ofa company union in an effort to defeat the organizational activities of the Machinists.I have found that the statement read to Hearever employees by Respondent's attor-ney on the day following the September 24 meeting of the Machinists,and postedin the plant,was privileged free speech,and I do not find any other evidence of amaterial and probative character that the Respondent in an unlawful manner"solicited,promoted,and urged"employees to disavow the Machinists and to forman independent labor organization,other than the petition that was formulated byEmery in consultation with Mrs. Remer,typed by Stewart at Emery's request, andcirculated by Emery.9From Emery's testimony I infer that she sought out Remer and asked the latter'sadvice and that the latter did no more than suggest a text for the petition.The peti-tion having been typed by Stewart,who occupied a desk in Remer's office, it maybe inferred that Remer was aware of these services rendered Emery. There mightstillbe some doubt,however, whether Remer's assistance in the formulation andpreparation of the petition was violative of the Act,were it not for the positionoccupied by Emery.While Mrs. Remer denied that Emery bore the title"forelady"or had any supervisory functions,as previously noted Production Manager Remertestified that Chisholm was discharged because of insubordination with respect toforelady Emery.Obviously,he regarded Emery's position as managerial in char.acter, for it would be anomalous indeed to charge one rank-and-file employee withinsubordinate conduct with respect to another rank-and-file employee.Further, itis clear that on occasion,though not often,he consulted Emery with respect to theProduction of individual employees and she would make reports to him.There8The Respondent,because it later signed a contract with the Novelty Workers Union,would have it inferred that it was not hostile to "outside"labor organizations, but itdoes not necessarily follow from the execution of this contract,which may or may nothave represented substantial gains for the employees,that the Respondent was notvigorously opposed to the representation of its employees by the Machinists. I think thereis no doubt that it was.11 credit the testimony of Mary Preston,a former employee of Respondent, that inresponse to her inquiry about forming a company union, Romer expressed a preferencefor a company,over an "outside," union,and advised that employees would get the samebenefits from a company union they would get from any other union, but do not find theseremarks responsive to an inquiry violative of the Act. 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere also consultations between Emery and Mrs. Reiner of managerial character.Emery made recommendations for discharge and while they were not alwaysfollowed they were on occasion effective, and the only reasonable assumption thatcan be made on the evidence is that her recommendations were accorded weight.Finally, though she was started on an hourly wage she was later placed on a salarybasis.Withal, I am convinced that during the period in question she regarded her-self and management regarded her as a managerial employee, and that the employeeswould reasonably assume when she solicited them to sign a petition for a companyunion, that she was acting with the consent and approbation of management.Whileunder current decisions management may with impunity, I believe, express a prefer-ence for an independent or company union over a so-called outside organization,management's preparation and circulation of a petition for a company union, eventhough the petition is worded in a manner to give verbal reassurances to those whodo not wish to sign it, is, I believe, a trespass upon employees' right toself-organization and violative of the Act.Accordingly, I find that the Respondentprepared and circulated among its employees a petition for an independent or com-pany union, and thereby interfered with, restrained, and coerced its employees inthe exercise of rights guaranteed in Section 7 of the Act.2. Interrogation of employeesI find no substantial support in the evidence that the Respondent "interrogated andquestioned" employees about their own union activities or those of other employees,and recommend dismissal of this allegation of the complaint.3.Wage increasesOn or about September 27, 1957, the Respondent granted a wage increase to mostof its employees, and this is alleged to have been done for the purpose of defeatingorganizational efforts of the Machinists.There is substantial support for this allega-tion.A wage increase following so closely on the heels of the Machinists' firstorganizationalmeeting would in any event invite suspicion, and when that wageincrease had been preceded by another general wage increase by no more than aweek, such suspicions may very well ripen into a reasonable inference.There areother factors, however, to be considered.No statement, oral or otherwise, accom-panied the September 27 increase to indicate an underlying purpose of persuadingemployees against union affiliation.And Respondent's business was a comparativelynew one, in a comparatively or completely new field, where rapid growth might wellbe accompanied by frequent adjustments upward in the wage scale.The originalstarting rate for production employees was $1 an hour and in August this wasraised 10 cents for some or most employees.A second raise, accompanied by ajob classification of employees, occurred about September 23, shortly after Mrs.Remer was released from a hospital where she had been confined for a brief period.She explained this increase as resulting from a changeover from the production ofpremium (giveaway) radios of a "marginal" type of production, to models whichRespondent would retail and which allowed for a greater margin of profit.Accord-ing to her, the September 23 raises were overdue and hurried and somewhatnegligible, being based on anticipation of higher profits rather than an exact account-ing.Further, according to her, after her return from the hospital and the releaseof the September 23 wage schedule, Respondent's accountant rendered a financialstatement covering operations through August, which was better than she had antici-pated and which justified a more generous increase than was reflected in the Septem-ber 23 schedule. She thereupon put into effect the wage increase of September 27,and the new wage schedule and classifications were posted in the plant on Sep-tember 30.It is elementary that an employer is not barred from granting wage increases andother benefits because an organizational campaign is taking place. It is only wherethe granting of such benefits has as an object the thwarting of organizational objec-tives, that there is a trespass of employee rights under the Act.Benefits, in thisconnection, are viewed in the same light as penalties.Obviously, in such a situationaswe have here, where the granting of wage benefits was not accompanied bystatements which might afford a clue to motive, the ascertainment of motive is diffi-cult.Itmay well be that absent any organizational activity, and in view of itsexpanding operations, the Respondent would have granted successive wage increaseswithin a short period of time.However, the granting of two increases within a weekof each other, each following closely on an organizational development of whichthe Respondent had knowledge, viewed against the background of other conduct.. HEAREVERCO., INC.217such as the discharge of employees because of their activity on behalf of theMachinists, calls for something more persuasive by way of explanation than isfound in the testimony of Mrs. Renter.Admittedly, she first learned of organizational activities about September 15, andher testimony that the September 23 increase was hurried and negligible necessarilyraises the question of why the Respondent acted so hurriedly and inadequately whenitknew that its accountant was in the process of preparing a financial statementcovering its operations through August-assuming, on Remer's testimony, that thestatement was not actually rendered before the granting of the September 23 in-crease.On September 24, to Respondent's knowledge, the Machinists entered intothe organizational picture. It is a reasonable assumption on the evidence that thisknowledge caused the Respondent a good deal more concern than was experiencedwhen only one union, the Novelty Workers, was active among the employees, for itwas on and after September 24 that the statements and conduct found herein to haveconstituted unfair labor practices occurred.A second wage increase followedalmost immediately.Remer testified that this second wage increase was based on the financial state-ment covering the period through August but was unable to state with exactitudejust when this statement was rendered, and the Respondent made no attempt to fixthis date with certainty.There is therefore no corroboration, documentary or other-wise, of Remer's testimony that the statement came to her attention within the shortperiod between the September 23 and 27 increases, and I have been unable to giveher testimony full credit on other matters relating to her conduct with respect to theorganizational activities of her employees.While she testified in effect that she hadno knowledge of the wage demands of the Machinists, in her discussion withNelson-a witness favorably disposed toward the Respondent-during which Nelsonsought her advice with respect to the Machinists, she spoke of how ruinous a$2-an-hour rate of pay would be to a beginning company. I think we can assume,without strain, that with a wage rate as low as that paid by the Respondent at thestart of organizational activities, a proposal for higher wages would be a cardinalpoint in any organizational campaign, and I have no doubt some hint or rumor-ifnot more-of such proposals had come to Remer's attention in the period precedingthe granting of the September 27 increase.Under all the circumstances, I am unableto regard the second increase on September 27, and the organizational meeting ofthe Machinists on September 24, as unrelated, and must find, on the basis of whatI believe to be a preponderance of the material and probative evidence, that in thegranting of the September 27 increase the Respondent had as an object the thwartingor discouragement of activities among its employees on behalf of the Machinists.4.The threat to move the plantMany of the constituent parts necessary to Respondent's assembly and sale of theminiature radios were manufactured in Japan and- imported for Respondent's use.This would be common knowledge among those engaged in the assembly of theradios.Emery testified that at some unspecified time, Mrs. Remer told her that aMr. Browner "was in Japan looking over a factory.And she also made the state-mentthat they could get their work done cheaper in Japan, because they had toship the parts in here anyway, and they could assemble cheaper there." This testi-mony, not specifically denied, does not of course establish an explicit threat and,in any event, there is no evidence that Emery repeated Renter's statement to rank-and-file employees.Itdoes, however, make more plausible than otherwise mightbe the case, the testimony of employees James Henning and Mary Preston.Henning, who was advised to seek employment with the Respondent by a Ma-chinists representative, who admittedlylied ingetting employment with Respondent,and who worked for Respondent 1 month and quit, testified that at a time a repre-sentation election was pending,1° Mrs. Remer told him that "if the Machinists' Uniongot in there she would have to close down, or that she could go to Japan and shecould get the work done much cheaper, and that her parts were made there. Shealso stated she could go down the coast possibly and set up with cheaper labor."Preston, discharged by Respondent at some time prior to testifying, testified thaton an occasion when she sought Mrs. Remer's advice about forming a companyunion, she asked Remer if the latter intended to close the plant if the union came in,'°A Board election was scheduled in October but was indefinitely postponed when anunfair labor practice charge was filed.At a later date, on an RC petition, an electionwas held with the Machinists and Novelty Workers on the ballot. The latter won andthe Respondent executed a contract with it. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDand that Remer replied in the affirmative.According to Preston, Remer said shewould have to have her work done elsewhere because she could not "afford" theunion.She made no reference to the Machinists by name.PerriNelson, whose testimony in other matters has been alluded to, testified thaton an occasionwhen she sought Mrs. Remer's advice because of her ownconfusionabout organizational activities, she toldMrs. Remer she had heard that if theMachinistsUnion "gotintoHearever,"Remer would move her operations toJapan, whereupon Remer laughed and said that was a ridiculous idea, that she hadnot said anything like that.This testimonyis inaccord with Remer's own testimonyon the topic, quoted in its entirety:Q. Did you ever talk to anyone aboutclosingthe factoryand moving it toJapan?A. That is absurd.There is no doubt that Remer was deeply and understandablyconcerned andupset with two unions competing for the allegiance of her employees. I am con-vinced that her statement to Nelson, in reply to Nelson's inquiry concerning theMachinists, "that the only thing she could say about it was that $2 an hour was anawfully high wage when it was a company that was just starting out," was a directreference to wage proposals being used by the Machinists in its organizational cam-paign.Her statement to Emery about cheaper operations in Japan is indicative ofa state of mind, and I am persuaded that in her conversations with Henning andPreston, respectively, she did suggest and indicate moving the situs of her operationsas analternative to union victory.Henning's testimony on a sum of money ad-vanced by Remer to pay for transportation to the polls, discussedinfra,was fullycorroborated, and though their versions of their conversation were in conflict, Remeradmitted that Preston came to her seeking advice about forming a company union.The talk of moving the plant to Japan may indeed have been absurd, as Remerviewed it, but in view of the imports from Japan which went into the assembly ofradiosmanufactured by her, it would not necessarily appear to be absurd to heremployees, but to the contrary would represent a threat to their livelihood.I find that by threatening to move the situs of operations in the event of a unionvictory, the Respondent interfered with, restrained, and coerced its employeeswithin the meaning of Section 8(a)(1) of the Act.5.Transportation to the pollsAmong Respondent's employees were a group of teenagers who worked only onSaturdays.When an election was scheduled, Mrs. Remer admittedly caused $10 tobe offered this group to pay for their transportation to the polls, and when theelection was indefinitely postponed the money was returned to her.There is noevidence that these employees were singled out because they were believed to beopposed to union representation or that any conditions whatever were attached tothe free transportation thus offered them, or that the money was provided for any-thing but transportation to the polls.The Board has held that transportation ofemployees to the polls by car or bus by their employer, where this service wasrendered without discrimination, did not constitute election interference."Therewould be even less basis for holding it to be an unfair labor practice. I can see nomaterial difference between providing the vehicles used in transportation and provid-ing funds to pay for transportation, and there being no evidence that the offer ofmoney solely for transportation had a discriminatory basis, I find that it did notconstitute a violation of the Act.12N. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce."John S. Barnes Corporation,90 NLRB 1358;R. H. Os brink Manufacturing Company,104 NLRB 42.12 It was not specifically pleaded as a violation but was fully litigated with the under-standing that the General Counsel sought a finding that it constituted unlawfulinterference. HEAREVER CO., INC.219V.THE REMEDYHaving found that the Respondent discharged Sharon Chisholm and Mary H.Hedstrom because of their union activities,Iwill recommend that the Respondentoffer them immediate and full reinstatement to their former or substantially equiva-lent positions,without prejudice to their seniority and other rights and privileges,and make them whole for any loss of pay suffered because of the discriminationagainst them,by payment to each of a sum of money equal to what she normallywould have been paid in Respondent's employfromthe date of her discharge to thedate of Respondent's offer of reinstatement,less her net earnings,if any, during saidperiod.Loss of pay shall be computed upon a quarterly basis in the mannerestablished by the Board in F. W.Woolworth Company,90 NLRB 289.The Respondent's trespass upon employee rights under the Act, as disclosed bythe entire evidence,isof such character and scope that to make the remedy co-extensive with the threat it will be recommended that the Respondent cease anddesist from in any manner interfering with, restraining,and coercing its employeesin the exercise of the rights guaranteed them in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW-1.Machinists is a labor organization within the meaning of Section 2(5) ofthe Act,2.By discriminating in regard to the hire and tenure of employment of its em-ployees, Sharon Chisholm and Mary H. Hedstrom,thereby discouraging member-ship in the Machinists,the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a) (3) of the Act.3.By the aforesaid discharges and by circulating in its plant and by solicitingsignatures to a petition for a company or independent union; threatening to moveitsoperations in the event the Machinists succeeded in organizing its employees; andeffectuating a wage increase with an object of inducing its employees to disavow orrefrain from affiliation with the Machinists,theRespondent has interfered with,.restrained,and coerced its employees in the exercise of rights guaranteed in Section 7of the Act,thereby engaging in unfair labor practices within the meaning of Sec-tion 8(a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act,we hereby notify our employees that:WE WILL NOTinduce or encourage our employees to disavow or refrainfrom membership in International Association of Machinists,District LodgeNo, 115, AFL-CIO,or any other labor organization,by the granting of wageor other benefits;by threatening to move the situs of our operations; or bythe promulgation,circulation,and solicitation of signatures to a petition foran independent or company union.WE WILL NOTdiscourage affiliation with the above-named or any other labororganization,by discharging our employees,or by discriminating in any othermanner in regard to their hire or tenure of employment or any term or condi-tion of employment.WE WILL NOTin any other manner interfere with, restrain,or coerce ouremployees in the exercise of the right to self-organization,to form labororganizations,to join or assist the above-named Union,or any other labororganization,to bargain collectively through representatives of their own choos-ing, and to engage in collective bargaining or other mutual aid or protection,or to refrain from any or all such activities except to the extent that such rightmay be affected by an agreement requiring membership in a labor organizationas authorized by the National Labor Relations Act. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL offer Sharon Chisholm and Mary H.Hedstrom immediate and fullreinstatement to the positions they formerly held, or their equivalent,withoutprejudice to seniority or other rights and priveleges,and make them whole forany loss of pay they may have suffered as a result of the discriminationagainst them.HEAREVER CO., INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not bealtered,defaced,or covered by any other material.BrightonManufacturing Company,Inc.andInternationalUnion,United Automobile,Aircraft,and Agricultural Imple-ment Workers of America,AFL-CIO,Petitioner.Case No.7-RC-3584.November 26, 1958DECISION AND CERTIFICATION OF REPRESENTATIVESPursuant to a stipulation for certification upon consent election,an election by secret ballot was conducted on October 22, 1957, amongthe employees in the agreed appropriate unit, under the direction andsupervision of the Regional Director for the Seventh Region.Uponthe conclusion of the election a tally of ballots was furnished theparties.The tally of ballots shows that there were approximately28 eligible voters and that 28 ballots were cast, of which 14 were forthe Petitioner, 12 were against the Petitioner, and 2 were challenged.'As the challenged ballots were sufficient to affect the results of theelection, the Regional Director caused an investigation to be made,and on March 7, 1958, issued his report on challenged ballots andrecommendation.The Regional Director found that George Greenwas a supervisor, and recommended that the challenge to his ballotbe sustained and the Petitioner be certified.The Regional Directorwas unable to determine Whitehead's status and recommended that ahearing be held for that purpose if the Board did not adopt his recom-mendation as to Green.Thereafter the Employer filed timely exceptions to the RegionalDirector's report, and on April 28, 1958, the Board directed that ahearing be held to resolve the issues raised by the challenges to theballots of Green and Whitehead.Thereafter, a hearing was held before Emil C. Farkas, hearingofficer.On August 25, 1958, the hearing officer issued and served uponthe parties his report, in which he found that Green was a supervisor,and that the challenge to his ballot should therefore be sustained.1 The Petitionerchallenged George Green and James Whitehead as supervisors.122 NLRB No. 36.